Citation Nr: 1446040	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fungal infection of the bilateral feet.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 12, 2012, and in excess of 50 percent from December 12, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara Kuhl, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and P. Brown


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  January 2007 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In an August 2013 Decision Review Officer (DRO) decision, a 50 percent rating for the Veteran's service-connected PTSD was granted from December 12, 2012. 

In May 2014, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.

The issue of entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to initial increased ratings for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran was exposed to wet conditions during his service in Vietnam. 

2.  Fungal infection of the bilateral feet, diagnosed as tinea pedis and onychomycosis, had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for fungal infection of the bilateral feet have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran reports having chronic fungal infections of both feet since his service in Vietnam.  Specifically, he reports that he was unable to change his socks or shoes despite having being subjected to days of standing in water.  He testified that within a year of returning from Vietnam, he noticed that the skin on his feet would peel and that his toenails turned dark.  He continued to have this problem which he treated with different powders but then he sought treatment at a VA Hospital in the 1990s.  He reported being told by a physician at the VA hospital that the medication involved to treat the fungal infection could harm his liver which he decided not to pursue.  

Post-service. VA treatment records document diagnoses of tinea pedis and onychomycosis since 1995 to the present.   

The Board finds the Veteran to be credible regarding the onset of symptoms of fungal infection of the bilateral feet.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  In this case, the Veteran is competent to testify as to symptoms such as peeling of the skin and discoloration of the toenails, which are non-medical in nature. 

The Board acknowledges that the service treatment records do not document any treatment for a fungal infection of the feet.  However, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Here, the record contains testimony from the Veteran that he had self-treated his foot problems since separation from service and VA treatment records document diagnoses of tinea pedis and onychomycosis since 1995 which is consistent with his hearing testimony of seeking medical treatment for his feet.   

The Board finds that the Veteran has competently testified as to the continuity of the fungal infection of his feet since separation from service.  Again, the Board acknowledges the lack of medical evidence during service, however, in cases such as this VA shall give the benefit of the doubt to the claimant. Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for fungal infection of the bilateral feet, diagnosed as tinea pedis and onychomycosis, is warranted based on continuity of symptoms since service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for fungal infection of the bilateral feet is granted.


REMAND

The Veteran seeks entitlement to higher ratings for his service-connected PTSD. 

He was last evaluated for his PTSD disability in January 2013.  The Veteran testified at the May 2014 hearing that his PTSD symptoms have increased in severity.  The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given that the record demonstrates a potential increase in severity of the Veteran's service-connected PTSD since he was last evaluated, an additional examination is warranted on remand.

The Board notes that the claim for entitlement to a TDIU is inextricably intertwined with the PTSD claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, a remand is required regarding TDIU for readjudication after the intertwined issue on appeal has been developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  The AOJ should also undertake any other development it determines to be indicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


